Citation Nr: 1242652	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for a lung disorder, to include as an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to include as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1984 to February 1990 and in the United States Army from June 2004 to November 2005.  He additionally served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserve as well as the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection for a left arm condition, for a lung condition, and for a nose condition was denied therein.  It was noted that there were previous denials of service connection for a skin condition, for sinusitis, for headaches, for a tailbone injury, and for a lower back condition.  These issues were reopened, and the denials were continued.  The Veteran appealed each of these determinations.

Subsequently, jurisdiction was transferred to the RO in Nashville, Tennessee.  This matter first came before the Board in June 2010.  The issue of service connection for the residuals of a broken nose (claimed as a deviated septum) finally was granted.  Accordingly, this issue no longer is on appeal.  It was noted that a de novo review of whether or not new and material evidence had been received to reopen the previously denied issues was necessary.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Such evidence was not found with respect to service connection for a tailbone injury and for a lower back disorder.  Therefore, those issues no longer are on appeal.  New and material evidence was found with respect to service connection for sinusitis, for headaches, and for a skin disorder.  These issues, along with the issues of service connection for a left arm disorder and for a lung disorder, were remanded for additional development.  

This development fully or at least substantially has been completed.  Adjudication accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Of note is that the aforementioned development resulted in a February 2012 rating decision granting service connection for sinusitis with sinus related headaches.  Thus, the sinusitis and headaches issues no longer remain on appeal.

Based on consideration of the Veteran's claims file and his Virtual VA "eFolder," no problems with adjudication at this time are identified regarding service connection for a left arm disorder and for a lung condition.  The following determinations accordingly are made on those issues.  The issue of entitlement to service connection for a skin condition is not yet ripe for adjudication.  It is addressed in the REMAND portion of the decision below.  As such, it once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran currently has a left arm disorder.  It further does not show that, even if there is a current left arm disorder, this disorder which preexisted the Veteran's second period of active duty service was permanently aggravated beyond natural progression therein.

2.  The evidence does not show that the Veteran currently has a lung disorder.  However, it shows that he manifests chronic respiratory signs and symptoms for which there is no diagnosis to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).

2.  The criteria for establishing service connection for a lung disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304, 3.317, 4.96, 4.97, Diagnostic Codes 6600, 6602, 6604, 6840-6845 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.

Service connection for a lung condition is awarded herein.  This constitutes a full allowance or grant of the benefit sought for that issue.  Any errors committed regarding the duty to notify or the duty to assist pertaining to it accordingly were harmless and will not be discussed.  Service connection for a left arm disorder is denied herein.  Discussion of the duties to notify and assist as it pertains to this issue therefore is needed.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  Via letter dated in June 2007, he was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  It accordingly addressed all notice elements and predated the initial adjudication by the RO, which in this case also is the AOJ, in August 2007.  Nothing more is required.  It follows that a June 2010 letter readdressing most of the notice elements went above and beyond what is required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

The Veteran's service treatment records and VA treatment records have been obtained.  This was through VA's efforts, him submitting them on his own behalf, or both.  No private treatment records have been obtained.  However, no private facility has been identified by the Veteran as providing care for his left arm disorder.  He also did not submit any private treatment records on his own behalf.  Yet he did submit a private medical examination report on his own behalf.  

VA joints and muscle examinations were performed in July 2010 in compliance with the Board's remand.  The same examiner conducted both examinations.  This examiner reviewed the Veteran's claims file and medical records, interviewed him regarding his relevant medical history and current symptomatology, and undertook a pertinent physical assessment.  Finally, this examiner rendered an opinion as to whether or not there is a diagnosable condition and, if so, whether or not there also is a service etiology.  All questions necessary to render the determination made herein thus was answered by the examinations.  They accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both having been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has a lung disorder as a result of his last period of active duty service.  Specifically, he indicates that he was exposed to burning feces and fumes from a brick factory while deployed in Iraq.  The Veteran further contends that his preexisting left arm disorder was permanently aggravated beyond its natural progression during his last period of active duty service.  He concedes that he injured his left arm just prior to this service but indicates that this injury did not heal properly during his deployment.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  

A preexisting injury or disease is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For there to be an increase, there must be "a lasting worsening" of the injury or disease rather than simply temporary or intermittent symptom flare-ups.  Routen v. Brown, 10 Vet. App. 183 (1997); Beverly v. Brown, 9 Vet. App. 402 (1996); Verdon v. Brown, 8 Vet. App. 529 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Clear and unmistakable evidence may rebut the presumption of in-service aggravation.  38 C.F.R. § 3.306(b).  Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  All of the evidence, to include the medical evidence, medical principles, and lay evidence, shall be considered with respect to the above.  Id.; Crowe v. Brown, 7 Vet. App. 238 (1995).  

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a bronchiectasis, sarcoidosis, and active tuberculosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

As noted in the Board's June 2010 remand, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  These Veterans must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more by December 31, 2016, after such service.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834 (Dec. 29, 2011). 

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  A qualifying disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none).  38 U.S.C.A. § 1117(a)(2).  Objective indications of an undiagnosed illness or a medically unexplained chronic multisymptom illness include joint pain, muscle pain, and signs or symptoms involving the respiratory system (upper or lower).  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  To be chronic, the qualifying disability must have existed for six months or more.  38 C.F.R. § 3.317(a)(4).  To determine whether a chronic qualifying disability is manifest to a degree of 10 percent or more, it shall be evaluated using the criteria for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  Like with presumptive service connection and unlike with direct service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service personnel records reveal the following.  The Veteran's duty assignment during his first period of active duty was not specified.  He was a chemical operation specialist and power generator equipment repairman in between his periods of active duty service, when he was serving on various periods of ACDUTRA and INACDUTRA.  For his second period of active duty service, he continued as a power generator equipment repairman.  The Veteran served in Kuwait and Iraq from November 2004 to October 2005.  He drove over 8,000 miles on combat logistic patrol missions, serving as gunner, assistant driver, driver, tactical vehicle driver, and truck commander.  Photographs submitted by him show him in the position as gunner.  The Veteran also was a decontamination specialist during elections.  As a result of these duties, he was exposed to human waste, composite material fires, petrochemical waste and fumes, gases, and fumes and dust of unknown origin.

Service treatment records for the Veteran's first period of active duty service are silent with respect to a left arm disorder and a lung disorder.  

Service treatment records dated in between the Veteran's periods of active duty service document that the Veteran complained of shortness of breath in March 1991.  No disability was found.  His lungs and chest were normal upon examination at that time.  

A March 2002 report of work injury shows that the Veteran, then a police patrolman, injured his left shoulder/chest area while attempting to handcuff a suspect.  He noted that he thought he pulled the muscles in that area.

Service treatment records for the Veteran's second period of active duty service reflect the following.  He reported being in good health in June and October 2004 pre-deployment health assessments.  In his October 2005 post-deployment health assessment, he reported that his health got worse and was only fair.  He complained of weakness during his deployment and contemporaneously.  The Veteran also complained of contemporaneous muscle aches.  He denied swollen, stiff, or painful joints and difficulty breathing during his deployment or contemporaneously.  He reported exposure to smoke from oil fires sometimes and frequent exposure to insect repellents and pesticides, smoke from burning trash or feces, vehicle or truck exhaust fumes, fuels, radar/microwaves, industrial pollution, and sand/dust.  The Veteran's health concerns included cough.  At his November 2005 separation examination, it was noted that he had exposure to brick factory pollution in Iraq.

At a January 2006 VA general medical examination, the Veteran's chest was clear bilaterally.

VA treatment records convey the following.  The Veteran denied shortness of breath at rest and with activity in April 2006.  His lungs were clear then and in April 2007.  

In a June 2007 statement, the Veteran recounted that the strain of required exercise and of the rigors of his duties during his deployment worsened his left biceps injury.  He complained of reduced strength, muscle damage, pain, and occasional giving way in his left arm.  

Dr. C.L.J. performed a private examination of the Veteran in September 2007.  After spending three hours reviewing the medical records supplied by the Veteran, Dr. C.L.J. interviewed him regarding his pertinent history and current symptomatology.  He reported he was in the process of receiving a Combat Action Badge.  He additionally reported ripping his left biceps a few days prior to his deployment.  Finally, he reported pain with use of his left arm and an inability to lift more than 30 pounds with it.  Upon assessment, there was mild left shoulder tenderness.  There was no joint swelling or obvious restriction of movement and no significant motor weakness in the extremities.  The Veteran further had occasional shortness of breath.  His pulse oximetry was 92 percent.  "Deteriorating muscle and muscle strength in the left arm secondary to torn biceps and scar tissue" and "pulse ox 92 percent" were diagnosed.  It was noted that the Veteran's use of his left arm and hand is severely and permanently diminished and that he has permanently reduced lung capacity.  These conditions were opined to be "associated with his last deployment to Iraq" as well as caused by this deployment.  The basis for the opinions was the Veteran's self-reported history and the medical evidence relating to him.

In a November 2008 statement, the Veteran recounted that he informed the doctors who conducted his pre-deployment medical screening about his left biceps rip.  He additionally recounted that his left biceps kept ripping back open during his deployment to Iraq as a result of doing pushups, unloading trucks, and carrying heavy guns.  He complained that he used to be able to curl 65 pounds with his left arm but now can lift only 30 pounds.

The Veteran reported pulling or tearing his left biceps prior to his deployment at his July 2010 VA joints and muscle examinations.  He complained of current weakness, fatigability, and tenderness.  No abnormalities were found upon assessment.  Range of motion in the left shoulder was normal and without pain.  There were no scars.  There also was no damage to the muscles.  Strength in each biceps was 5/5.  Left biceps tear resolved with residuals was diagnosed.  It was opined by the examining physician that this condition was less likely as not permanently aggravated by the Veteran's service.  Noted in this regard was that the Veteran reported continued pain, early fatiguing, and some residual asymmetry in strength from his injury during service.  These latter two symptoms were described as usual complications of a biceps injury.  Also noted was that the Veteran's strength currently is normal.

A VA respiratory examination also was performed in July 2010 by the same physician.  The Veteran reported shortness of breath primarily with exertion, and a productive cough.  Upon assessment, he was 70 inches and weighed 260 pounds.  His forced expiratory volume in one second (FEV-1) pre-bronchodilation was 69.9 percent of the predicted value and post-bronchodilation was 66.7 percent of the predicted value.  His pre-bronchodilation FEV-1 to forced vital capacity (FVC) ratio (FEV-1/FVC) was 79 percent, while his post-bronchodilation FEV-1/FVC was 82 percent.  The Veteran's diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) was 71.7 percent of the predicted value.  These findings were interpreted as showing a mild gas exchange defect and insignificant response to bronchodilation.  Chronic lung disorder was diagnosed.  It was opined that this condition is most likely as not caused by or a result of the Veteran's service in Southwest (incorrectly denoted as Southeast) Asia.  The examining physician noted that there was mounting evidence of individuals such as the Veteran who served in Southwest (once again incorrectly denotes as Southeast Asia) manifesting mild obstruction and mild gas exchange deficits.  In this regard, an article was cited.

Another physician issued addendums to the July 2010 VA respiratory examination in August 2011 and again in January 2012.  The content of these addendums was the same.  That the Veteran does not have a diagnosable lung disorder was noted.  The minimal restrictive defect found was determined most likely to be related to the Veteran's obesity rather than to a lung disorder.

Given the above, the Board finds that service connection for a left arm disorder is not warranted.  All necessary requirements for establishing entitlement to this benefit are not met.  The Board further finds that service connection for a lung disorder is warranted.  All necessary requirements for establishing entitlement to this benefit are met.

It is undisputed that the Veteran's service from June 2004 to November 2005 was during the Persian Gulf era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  It also is undisputed that his service during this time included service in the Southwest Asia theater of operations.  He indeed served in Kuwait and Iraq from November 2004 to October 2005.

It additionally is undisputed that the Veteran has received diagnoses related to his left arm and lungs.  Specific to his left arm, "deteriorating muscle and muscle strength in the left arm secondary to torn biceps and scar tissue" and left biceps tear resolved with residuals have been diagnosed.  Specific to his lungs, "pulse ox 92 percent" and chronic lung disorder have been diagnosed.  

Consideration next is given to whether any of the aforementioned diagnoses constitutes a current disability.  Current implies that there is a condition when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in May 2007.  Each of the diagnoses was made thereafter.  Therefore, they all are current.  Yet none of them is a disability.  

For the left arm diagnoses, a symptom is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  Indeed, symptom is defined as "evidence of disease."  See Merriam-Webster's Collegiate Dictionary, 1267 (11th ed. 2003); see also Dorland's Illustrated Medical Dictionary, 1843 (31st ed. 2007).  "Pain alone ... does not in and of itself constitute a disability," for example, absent "a diagnosed or identifiable underlying disease or injury."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds in Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The left arm pain and tenderness experienced by the Veteran are symptoms.  Deteriorating muscle and muscle strength similarly are symptoms.  Residuals is another term for symptoms.  

Of further note is that, even if the left arm diagnoses constituted a disability, they are unsupported by the medical evidence.  In addition to no obvious range of motion restriction, no motor weakness was found when deteriorating muscle and muscle strength in the left arm was diagnosed.  It subsequently was found that there was no muscle damage when residuals of a resolved left biceps tear was diagnosed.  Biceps strength further subsequently was 5/5, which was determined to be normal.  No other abnormality of any kind, to include limited and/or painful range of motion and scarring, was found.  It follows that Dr. C.L.J.'s conclusion that the Veteran has permanent severely diminished use of his left arm and hand is unfounded.  

For the lung diagnoses, test results are not in and of themselves disabilities for VA purposes.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are results instead of disabilities, for example.  See 61 Fed. Reg. 20,440 (May 7, 1996).  "Pulse ox 92 percent" is a test result.  Chronic lung disorder is not a test result.  However, it is too nonspecific to be a disability.  This diagnosis conveys only that there is a lung problem.  The diagnosis does not identify the problem.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994) (both holding that the current disability, if any, must be described in sufficient detail).  The determination of a VA examiner that there was no diagnosable lung disorder accordingly is correct.

Acknowledgement also is given to the Veteran's beliefs that he has current disabilities involving his left arm and lungs.  There is no indication that he has medical knowledge, training, and/or experience, and thus he is a layperson.  "A layperson is competent to diagnose a condition only when (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

Conditions such as flat feet, certain skin ailments, tinnitus, and varicose veins are examples of conditions a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Yet the Veteran has not identified any specific left arm or lung condition, whether readily recognizable even without medical expertise or otherwise.  He did not report any of the diagnoses made regarding his left arm or lungs, whether contemporaneous with when they were made or otherwise.  He did report his symptoms.  The Veteran is competent to do so because such symptoms are within his personal experience.  He also is credible in this regard because no reason is found to doubt him.  His competent and credible report of his symptoms supported diagnoses later made by a medical professional.  They wholly supported the left arm diagnosis, as it was discussed above that the medical evidence did not.  They at least somewhat supported all the lung diagnoses.  As explained above, however, none of these diagnoses constitutes a disability.  

In sum, the preponderance of the evidence does not show any current disability concerning the Veteran's left arm or lungs.  It follows that the benefit of the doubt is not applicable in this regard.  There can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only exception indeed are the special service connection rules applicable to Persian Gulf War Veterans such as the Veteran here.  

These rules do not concern the Veteran's left arm.  Joint pain and muscle pain are objective indications of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Yet the joint and/or muscle pain at issue here is localized rather than diffuse throughout the Veteran's body.  It further does not stem from his deployment to Southwest Asia during his second period of active duty service.  Rather, it stems from an injury incurred prior to this service.  In other words, it preexisted this service.  This is conceded by both the Veteran and his representative.  

Service connection for a left arm disorder accordingly is denied on the basis of no current disability.  Therefore, it is unnecessary to proceed by considering whether the other requirements for establishing this benefit are met since doing so would not alter this determination.  Consideration of the other requirements nevertheless is undertaken to show that, even if there was a current disability of a left arm disorder, service connection still would not be warranted.  

The presumption of in-service aggravation is not applicable because the Veteran's claimed preexisting left arm disorder was not permanently aggravated beyond natural progression by his second period of active duty service to include his deployment to Southwest Asia.  No increase in his claimed left arm disability occurred during this service, which renders the presumption of in-service aggravation inapplicable.  The Veteran is competent to state that his left arm permanently worsened then because he would have experienced the symptoms of that permanently worsening personally.  However, he is not credible.  

Of note at the outset is that the determination of the Board in its June 2010 remand that the Veteran's credibility is unquestioned for some of his claimed disorders due to his combat-like service.  See 38 U.S.C.A. §1154(b); 38 C.F.R. § 3.304(d).  This does not apply to his claimed left arm disorder, notwithstanding the typographical errors indicating that it does in the remand.  Indeed, the left arm disorder being permanently aggravated beyond natural progression has nothing to do with service in combat.  Doing pushups, unloading trucks, and carrying guns are activities of service in general as opposed to combat or combat-like service in particular.

Also at the outset, it is conceded that permanent aggravation of the Veteran's claimed left arm disorder beyond natural progression during his second period of active duty service to include deployment to Southwest Asia is facially plausible.  The aforementioned general service activities logically could themselves worsen a left arm disorder.  Such worsening is unlikely, however.  Contrary to the Veteran's indications that he injured his left arm just prior to his service, the injury is documented as occurring almost two years and three months prior to this service.  There accordingly was substantial time for healing.

The Veteran's statements of permanent aggravation beyond natural progression are consistent.  Yet they are inconsistent with the other evidence.  There is no record that the Veteran ever complained of or sought treatment for his left arm then.  Of import is that he sought treatment for other problems.  He further reported weakness and muscle aches immediately following his deployment, but did not specifically identify his left arm as a health concern.  It is unlikely that he would have omitted a problem when seeking treatment or that he would have failed to raise a health concern post-deployment if such a problem or concern existed.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (holding that a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  

Finally, the Veteran's self-interest in stating that his claimed left arm disorder was permanently aggravated beyond natural progression during his second period of active duty service to include his deployment to Southwest Asia cannot be ignored.  Such a statement could, if found both competent and credible, could result in service connection being awarded for this disorder.  This in turn could result in his receipt of additional financial compensation (as service connection is in effect for other disabilities).  

To reiterate the relevant statute, regulation, and caselaw set forth above, aggravation cannot be conceded where a disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  There was no increase during service here particularly in light of the fact that there is no documentation of any such problem during this service and the Veteran's statements of such are not credible.  There further is no record of anything more than an isolated left arm injury well before this service and, as discussed above regarding diagnosis, little to any verification of a left arm problem post-service.  The VA examiner's opinion that the Veteran's claimed left arm disorder was not permanently aggravated during his second period of active duty service is afforded substantial probative value, as it is in agreement with the above.  Private Dr. C.L.J.'s opinion that this claimed disorder is associated with or caused by his deployment to Southwest Asia during this service is afforded substantially less probative value, as it is not in agreement with the above.

The special service connection rules applicable to Persian Gulf War Veterans such as the Veteran here do concern his lungs.  Discussed above is that the Veteran has manifested a low pulse ox.  He also has manifested a mild gas exchange defect and insignificant response to bronchodilation.  Respiratory system signs and symptoms are objective indications of a chronic qualifying disability.  They indeed are objective indications of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness does not exist here.  None of these illnesses delineated in the applicable statute, regulation, and caselaw has been diagnosed with respect to the Veteran.  No such diagnosis has even ever been suggested.  The same holds true for a medically unexplained chronic multisymptom illness not delineated in the applicable statute, regulation, and caselaw.  It follows that the Veteran's manifested respiratory signs and symptoms are indicative of an undiagnosed illness.  This is unsurprising, given the finding that he has no current disability of a lung disorder.

While the respiratory signs and symptoms were not manifested by the Veteran during his second period of active duty service, which included deployment to Southwest Asia, such signs and symptoms were manifested thereafter within the presumptive period (currently set as the future date of December 31, 2016).  The manifested signs and symptoms are chronic.  Indeed, it existed in September 2007 and still existed in July 2010.  This is a period far longer than the required six months.  Finally, they have been manifested to a degree of 10 percent or more.  The evaluation criteria for restrictive lung diseases, chronic obstructive pulmonary disease (COPD), chronic bronchitis, and bronchial asthma have been selected in this regard.  They are localized to the trachea, bronchi, and/or lungs, like the Veteran's undiagnosed illness.  They include symptoms such as shortness of breath and cough, like the Veteran's undiagnosed illness.  They finally impact his ability to breathe, like the Veteran's undiagnosed illness.  

38 C.F.R. § 4.97, Diagnostic Code 6600, pertains to chronic bronchitis.  Bronchial asthma is addressed by Diagnostic Code 6602.  Diagnostic Code 6604 pertains to COPD, while Diagnostic Codes 6840-6845 address various restrictive lung diseases.  Each of these Diagnostic Codes provides for a 10 percent evaluation or higher when either the FEV-1 is 80 percent or lower of the predicted value or the FEV-1/FVC is 80 percent or lower.  All of these Diagnostic Codes with the exception the one for bronchial asthma additionally provide for a 10 percent evaluation when the DLCO (SB) is 80 percent or lower of the predicted value.  Post-bronchodilator results shall be used unless these results are poorer than the pre-bronchodilator results.  Pre-bronchodilator results shall be used in that circumstance.  38 C.F.R. § 4.96(d)(5).  The Veteran's post-bronchodilation FEV-1/FVC was over 80 percent.  However, his pre- and post-bronchodilation FEV-1 both were under 80 percent.  His DLCO (SB) further was under 80 percent.

Of final note is that, though there is no nexus requirement for an undiagnosed illness, such nexus has been provided here.  A VA examiner indeed opined that the Veteran's respiratory signs and symptoms are attributable to his deployment to Southwest Asia during his second period of active duty service.  No reason is found to not afford substantial probative value to this opinion.  It conveys that many Veteran's who served in Southwest Asia not have respiratory issues.  Strongly insinuated is that environmental hazards such as those the Veteran concededly was exposed to, based on the overwhelming medical and lay evidence in this regard are to blame.

All requirements, in sum, for establishing service connection for a lung disorder as an undiagnosed illness have been met by a preponderance of the evidence.  Thus, this benefit is granted without invocation of the benefit of the doubt.  It is unnecessary to consider whether this benefit on a presumptive basis since doing so would not alter the outcome. 


ORDER

Service connection for a left arm disorder is denied.

Service connection for a lung disorder is granted.


REMAND

The issue of entitlement to service connection for a skin disorder unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  This is because "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Records

VA's duty to assist regarding pertinent records, as touched upon above, includes making reasonable efforts to help procure them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When VA becomes aware of the existence of pertinent non-Federal (private) records during the pendency of a claim, notification is to be sent to the claimant.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.  

In its June 2010 remand, the Board directed that the RO/AMC undertake development to obtain any additional (not already obtained) pertinent records identified by the Veteran.  The aforementioned letter dated in June 2010 requested that he submit any relevant records in his possession.  He then was informed that he would need to authorize the release of such records to VA if he wanted VA to obtain them on his behalf.  At some point shortly thereafter, the Veteran responded by submitting a duplicate of one page of his private medical examination performed by Dr. C.L.J.  He highlighted the section on this page that set forth the address of G.C. and Drs. R.H. and R.G., the physician's assistant and physicians who had treated him for his skin disorder.  Yet he did not provide any authorization for the release of records from these individuals to VA.  He also did not provide the records to VA himself.

There is no indication that any follow-up subsequently took place.  It thus cannot be said that reasonable efforts have been undertaken pursuant to the duty to assist or that the Board's remand instruction was followed completely.  To cure these deficiencies, the Veteran must be requested specifically to provide authorization for the release of treatment records from G.C., Dr. R.H., and Dr. R.G. to VA or alternatively to supply them to VA himself.  Doing so requires a remand.  

Should the Veteran opt to authorize the release of the aforementioned records to VA, reasonable efforts to help obtain them in the form of an initial request and, if they are not received, at least one follow-up request shall be made on remand.  38 C.F.R. § 3.159(c)(1).  Notification to the Veteran of the inability to obtain them additionally shall be made on remand if necessary.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

II.  Medical Examination with Opinion

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

Dr. C.L.J. diagnosed the Veteran with dermal fibrosis and chronic inflammation with lesions to the head in September 2007.  Dr. C.L.J. then opined that these conditions were "associated with [the Veteran's] last deployment to Iraq" as well as caused by this deployment.  The basis for the opinion was the Veteran's self-reported history and the medical evidence relating to him.

The Board's June 2010 remand directed that the RO/AMC schedule the Veteran for an appropriate examination for his skin.  The examiner performing the examination was directed to opine as to whether or not the Veteran has a chronic skin disorder and, if so, opine as to whether it is at least as likely as not that this disorder is related to his service.  The examiner also was directed to supply a complete rationale for all opinions, to include an explanation of any disagreement with private Dr. C.L.J.  A VA skin disease examination took place in July 2010.  There were no lesions present.  As such, it was noted that there was no currently active skin condition.  The possibility that the Veteran had sebaceous cysts previously was recognized.  No opinion was provided.  Dr. C.L.J.'s diagnoses and opinion were not mentioned.  

Due to this lack of reference to Dr. C.L.J.'s diagnoses and opinion, it cannot be said that the Board's remand instructions were followed completely.  It further cannot be said that the July 2010 VA skin disease examination was adequate.  Two reasons lead to this conclusion.  First, the examination appears to have been conducted when the Veteran's claimed skin symptomatology was inactive.  Examinations for conditions subject to active and inactive stages, such as numerous skin conditions, should be conducted during the active stage if possible.  Ardison, 6 Vet. App. at 405.  Second, the diagnoses made by Dr. C.L.J. render consideration of undiagnosed illness (under the statute and regulation set forth above) moot.  They were made during the period on appeal.  An opinion therefore is required regardless of whether or not the Veteran currently manifests a skin disorder.  See McClain, 21 Vet. App. at 319.  He indeed may have manifest such a disorder related to service initially during the period on appeal but no longer manifest the disorder.  With such an opinion, a fully informed evaluation of this issue of his claim is impossible.

To cure these deficiencies, another VA medical examination complete with opinion is needed.  A remand is required so that arrangements can be made to schedule the Veteran for such an examination complete with opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding his treatment records from G.C., Dr. R.H., and Dr. R.G.  Request that he authorize the release of all such records to VA or alternatively provide them to VA himself.  If authorization is provided, request the records initially with a follow-up request as necessary.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.


2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting updated VA treatment records, if any, regarding him.  This also shall include requesting that he authorize the release of any additional pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the record s initially with a follow-up request as necessary.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his skin.  This examination shall take place, if at all possible, when his claimed skin symptomatology is active.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall opine as to whether the Veteran currently has a diagnosable skin disorder.  If so, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred during or otherwise is related to the Veteran's second period of active duty service with deployment to Southwest Asia.  If not, or if the current diagnosis is different than private Dr. C.L.J.'s September 2007 diagnosis, the examiner shall opine as to whether it is at least as likely as not that the disorder diagnosed by Dr. C.L.J. was incurred during or otherwise is related to the Veteran's second period of active duty service with deployment to Southwest Asia.  

The examiner shall discuss the pertinent medical evidence (VA and private treatment records, VA and private medical examinations) and lay evidence (statements from the Veteran, to include those concerning continuity of symptomatology), to include explaining any evidentiary conflicts, in rendering each of the above opinions.  A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of such report shall be placed in the claims file or "eFolder."

4.  Finally readjudicate the issues of the Veteran's entitlement to service connection for a skin disorder.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


